Citation Nr: 1220929	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urinary dysfunction, including as secondary to service connected prostate cancer. 

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service connected prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to September 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2009 and April 2011, the Board remanded the case to the RO for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's erectile dysfunction claim is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's urinary incontinence is at least as likely as not due to his service-connected prostate cancer. 


CONCLUSION OF LAW

The criteria for service connection for urinary incontinence, as secondary to service-connected prostate cancer, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for urinary incontinence, which represents a complete grant of the benefit sought on appeal as to this issue.  Thus, no discussion of VA's duties to notify and assist is required.

The Veteran seeks service connection for urinary dysfunction/incontinence. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Under section 3.310(a), service connection may be granted on a secondary basis for disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Service connection is in effect for prostate cancer, with a rating of zero percent.  The evidence shows that he has urinary incontinence as a result.  

The Veteran has reported that he has experienced urinary incontinence since he was treated with prostate seed implants in October 2002.  

A May 2011 statement from a private physician, R.L. Dubin, M.D., noted that the Veteran was being treated for chronic urinary incontinence resulting from prostate carcinoma.

A VA examination report in June 2011 included the Veteran's report of urinary symptoms including urgency, dribbling, frequency, nocturia, and leakage.  The Veteran reported that he used a diaper three to four times daily.  The examiner stated that he was currently unable to ascertain with certainty whether the Veteran had a chronic urinary condition and whether any current complaints were related to his service connected prostate cancer.

Thus, the only opinion of record as to the Veteran's urinary incontinence establishes that it is secondary to his service-connected prostate disability.  As such, service connection for urinary incontinence is warranted under 38 C.F.R. § 3.310.  This appeal is, therefore, granted. 


ORDER

Service connection for urinary dysfunction is granted.


REMAND

The VA examination report dated in June 2011 referenced notes furnished to the examiner by the Veteran, specifically an April 2011 record from Dr. Dubin, and a May 2011 record from Dr. Letson.  These records are not contained in the claims folder and must be obtained prior to adjudication of the Veteran's claim of entitlement to service connection for erectile dysfunction.  Thereafter, the RO should have the June 2011 VA genitourinary examiner offer a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the impairment and severity of his prostate cancer and its relationship to his development of erectile dysfunction, to include the onset of his erectile dysfunction.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and request that he provide copies of the April 2011 record from Dr. Dubin, and a May 2011 record from Dr. Letson that were referenced in the June 2011 VA examination report.  He should also be asked to provide necessary releases to allow complete records of treatment from these sources to be obtained.  All records obtained should be associated with the claims folder.

3.  After associating the above evidence, send the Veteran's claims folder to the examiner who conducted the June 2011 VA genitourinary examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

The examiner must opine as to whether it is at least as likely as not that the Veteran has erectile dysfunction that was caused or aggravated by his service-connected prostate cancer.  In offering this assessment, the examiner must acknowledge and discuss the lay evidence of record relating to the onset of this condition.  

All findings and conclusions must be set forth in a legible report.

4.  Then readjudicate the claim of entitlement to service connection for erectile dysfunction.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


